DETAILED ACTION
The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.
Election/Restrictions
Applicant's election with traverse of Group I, claims 19-31, and the species PLS is hyaluronic acid, PAA is polyglutamate, AA is glutamate, v=1, x+w is 2-200, CL is lysine and IN is -NH- illustrated by the crosspolymer of Formula I, in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that the international searching authority issues a favorable international preliminary report on patentability and corresponding European patent has been granted.  This is not found persuasive because the ISR is only for the purpose of identifying prior art (MPEP 1843.05) and is nonbinding on the Office (MPEP 1893.03(e)). If the examiner finds that a national stage application lacks unity of invention, the examiner may require an election (MPEP 1893.03(d)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 20, 26-30, 32-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-25, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, the defining CL, “and wherein none, one of more C, are independently replaced”. This is indefinite because ‘none’ and ‘one of more C’ are mutually exclusive ranges and the claim recites both are required. It is unclear whether the claim intended to recite ‘wherein none, or one or more C, are independently replaced”. Thus, claim 19 and all dependent claims are indefinite.
Claim 22 recites AA is a radical of formula (III): 
    PNG
    media_image1.png
    163
    156
    media_image1.png
    Greyscale
. Claim 22 is indefinite because it is unclear when -CL- is present, where formula (III) bonds to additional AA radicals (and -CL-) when x is greater than 1, and when -CL- is not present, where formula (III) bonds to additional AA radicals (and -PLS-RU) when x is greater than 1. When x is greater than 1, the radical (AA) needs three points of attachment, one to the (PAA) group, one to the (CL)/(PLS-RU) radical, and one to then next (AA) radical. Formula (III) only provides two sites of attachment. For example, the Formula (I) of example 1 of the instant specification provides an AA radical 
    PNG
    media_image2.png
    180
    154
    media_image2.png
    Greyscale
 which provides three points of attachment (1) on the left to PAA, (2) on the bottom to a lysine CL unit to a hyaluronic acid chain, and (3) also to an additional AA radical (which links through a lysine CL unit to a different hyaluronic acid chain). This type of structure is not represented by the formula (III) of claim 22.
Claims 22-23 each recite “and wherein none, one of more C, are independently replaced”. This is indefinite because ‘none’ and ‘one of more C’ are mutually exclusive ranges and the claim recites both are required. Additionally, the term ‘one of more C’ is not clear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recites CL is -NH-CH(COOH)-(C1-C4)alkyl-NH-. However, claim 31 depends from claim 19 which recites CL is a C1-C500 alkyl where two or more H are substituted by (1)-(22). The substitutions in CL of claim 31 are two ‘-NH-’ groups and one ‘-COOH’ group. The -COOH group falls in item (13). However, none of items (1)-(22) include ‘-NH-’ groups. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Asius (WO 2006/021644). As the WO document is not in English, citations are made to the attached translation. It is noted that Asius reads on a non-elected species.
Asius teaches crosslinked hyaluraonic acid which has been crosslinked with at least one type of oligopepetide or polypeptide having at least two lysine units (abstract). Hyaluronic acid falls in the scope of the claimed polysaccharide. Asius teaches hyaluronic acid units which are bound to a polylysine through an amide bond (pg. 10 of the original WO document): 
    PNG
    media_image3.png
    539
    546
    media_image3.png
    Greyscale
. Polylysine is a polyamino acid that falls in the scope of the claimed PAA. Asius teaches the polylysinehas a -NH2 on one end (¶ 21) which corresponds to the claimed ‘In’ having a -NH- group. The lysine repeat units have –(CH2)4-NH2 groups off the main chain (pg. 9 of the original WO document) corresponding the claimed R1-R6 groups of Formulas (II) and (IV). Asius teaches the number of repeat units of the polylysine are 2-50 (¶ 21) which falls in the scope of the claimed variable ‘v’. As there are only 2-50 repeat groups of the polylysine, the amount of PLS-RU groups attached to the polylysine can only be between 2-50 and thus falls in the scope of claimed variable ‘w’. Asius teaches the hyaluronic acid has a molecular weight of 500,000 to 7 million and a number of repeat groups of 1,200 to 18,000 (¶ 5). When bound to the hyaluronic acid, the polylysine chain is connected through a –(CH2)4-NH-C(O)- group. This includes an alkyl group (such as propane) having two hydrogens substituted (such as one with an amide group and the other with a methylene group) and thus meets the limitation of the CL radical.
Asius teaches that the polylysine can be bound to the hyaluronic acid through the amine groups and it has n+1 amine groups where n is the number of lysine units (¶ 24). Thus, Asius teaches the amide bonds can form on the lysine side groups (falling in the scope of claim 23) or at the polylysine end amine (falling in the scope of claim 22). Polylysine has the same repeat units and thus have the same side group, –(CH2)4-NH2, and correspond to the claimed R1-R6 groups being the same (falling in the scope of claims 24-25).
Asius does not explicitly recite that the polylysine has unreacted repeat units present. However, it would have been obvious to one of ordinary skill in the art that in any chemical reaction, there are reactants that do not completely react and thus, there are lysine units that have not reacted with the hyaluronic acid.

Claim(s) 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Asius (WO 2006/021644) in view of Barrett (WO 2013/062982).
As the WO document is not in English, citations are made to the attached translation. It is noted that Asius reads on a non-elected species.
Asius teaches crosslinked hyaluraonic acid which has been crosslinked with at least one type of oligopepetide or polypeptide having at least two lysine units (abstract). Hyaluronic acid falls in the scope of the claimed polysaccharide. Asius teaches hyaluronic acid units which are bound to a polylysine through an amide bond (pg. 10 of the original WO document): 
    PNG
    media_image3.png
    539
    546
    media_image3.png
    Greyscale
. Polylysine is a polyamino acid that falls in the scope of the claimed PAA. Asius teaches the polylysinehas a -NH2 on one end (¶ 21) which corresponds to the claimed ‘In’ having a -NH- group. The lysine repeat units have –(CH2)4-NH2 groups off the main chain (pg. 9 of the original WO document) corresponding the claimed R1-R6 groups of Formulas (II) and (IV). Asius teaches the number of repeat units of the polylysine are 2-50 (¶ 21) which falls in the scope of the claimed variable ‘v’. As there are only 2-50 repeat groups of the polylysine, the amount of PLS-RU groups attached to the polylysine can only be between 2-50 and thus falls in the scope of claimed variable ‘w’. Asius teaches the hyaluronic acid has a molecular weight of 500,000 to 7 million and a number of repeat groups of 1,200 to 18,000 (¶ 5). When bound to the hyaluronic acid, the polylysine chain is connected through a –(CH2)4-NH-C(O)- group. This includes an alkyl group (such as propane) having two hydrogens substituted (such as one with an amide group and the other with a methylene group) and thus meets the limitation of the CL radical.
Asius teaches that the polylysine can be bound to the hyaluronic acid through the amine groups and it has n+1 amine groups where n is the number of lysine units (¶ 24). Thus, Asius teaches the amide bonds can form on the lysine side groups (falling in the scope of claim 23) or at the polylysine end amine (falling in the scope of claim 22). Polylysine has the same repeat units and thus have the same side group, –(CH2)4-NH2, and correspond to the claimed R1-R6 groups being the same (falling in the scope of claims 24-25).
Asius does not explicitly recite that the polylysine has unreacted repeat units present. However, it would have been obvious to one of ordinary skill in the art that in any chemical reaction, there are reactants that do not completely react and thus, there are lysine units that have not reacted with the hyaluronic acid.
Asius does not explicitly recite the polyamino acid (polylysine) was formed by a ROP initiator.
However, Barrett teaches polylysine homopolymers (abstract) which are formed from the ring opening of the carboxyanhydride (pg. 8, ln. 30-33). It would have been obvious to one of ordinary skill in the art to use the ring opening polymerization of Barrett to form the polylysine because it provides homopolymers with low PDI (pg. 12, ln. 2).
Alternatively, the prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. Notably, Asius does not explicitly recite the polyamino acid (polylysine) was formed by a ROP initiator. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. Notably, Barrett teaches polylysine homopolymers (abstract) which are formed from the ring opening of the carboxyanhydride (pg. 8, ln. 30-33). One of ordinary skill would have recognized that the results of the combination were predictable. Notably, the use of the ROP initiators of Barrett would have yielded a polylysine which is then capable of undergoing the reactions of Asius.

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Asius (WO 2006/021644) in view of Deng, Progress in Polymer Science 39 (2014) pg. 330-364.
The discussion with respect to Asius above is incorporated herein by reference.
Asius does not explicitly recite using polyglutamate. Asius teaches use of oligopeptide or polypeptide (¶ 20).
However, Deng teaches polypeptides including side chain functionalized polypeptides including PGlu (polyglutamate) and PLys (polylysine) (pg. 334, right column). 
In view of Deng's recognition that PGlu and PLys are equivalent and interchangeable as side chain functionalized polypeptides (pg. 334), it would have been obvious to one of ordinary skill in the art to substitute PGlu and PLys and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764